DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed March 17, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuan (US 2012/0104863) and Williams (US 2010/0133911).  Yuan discloses photovoltaic panels coupled to galvanically isolated converters (fig 4, 6).  Yuan also discloses that it is known to either ground the PV casing or the PV negative terminal.  Williams teaches a PV system and the obviousness of switching between converters in parallel (fig 3; as in Yuan) and in series (fig 2).  As is known in the art, modules in series sum their voltages, modules in parallel sum their currents.  Thus, the skilled artisan would have been motivated to change Yuan’s parallel converters to being in series.  Korman is still relied upon for its teaching that the skilled artisan would have known to ground the PV panel casing.  
As this new art rejection is not made in response to claim amendments, this Action is made Non-Final.
The Applicant’s response to the claim objections are not persuasive.  Regarding claim 14, the “series string” is how the output terminals are interconnected.  The “common ground connection” is clearly defined in claim 12 as being on the converter input side.  These two locations are explicitly recited as being galvanically isolated.  They must have different ground potentials. 

Claim Objections
Claim 14 is objected to because it does not appear to be correct.  The converters provide galvanic isolation for the express purpose of having separate grounds on the PV side and the series-string side.  Claim 14 refers to the “common ground connection” of claim 12, which is the ground of the converter input terminals.  These input terminals would have an isolated (different) ground than the converter output voltage that exist on the series string.  
Claim 15 is objected to because it ends with “to the a ground connection”.  The extra “a” should be deleted. 
Claim 16 is objected to because the applicant is misusing the term “configured to”.  The configuration that produces positive and negative voltages, with respect to ground, is how the string is structured as shown in figure 4.  The ground is in the middle of the string, causing the voltages of an upper converter to be viewed as positive and the voltages of a lower converter to be viewed as negative.  The claim incorrectly attempts to define the converters themselves as being configured to output 
The Applicant may consider “wherein the series string comprises a ground connection located between the first converter circuit and second converter circuit in order to cause the first converter circuit to output a positive voltage between its output terminals and the second converter circuit to output a negative voltage between its output terminals. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-14, 17-19 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan (US 2012/0104863) in view of Williams (US 2010/0133911).  
Korman (US 2013/0039028) is cited for its disclosure of the state of the art at the time of the applicant’s earliest priority date.  Korman shows that characteristics not disclosed in the combination are inherent.  Korman is not applied as a modifying reference.  MPEP §2131.01(III).
With respect to claim 8, Yuan discloses a power harvesting system (fig 4, 6; par 43-51) comprising: 

first and second casings (obvious structural support of each PV source; also referred to in par 44; also see Korman par 3), wherein the first casing supports the first photovoltaic power source (box labeled 402), and wherein the second casing supports the second photovoltaic power source (box labeled 404); 
first (408) and second (410) converter circuits, 
wherein the first converter circuit comprises a first input terminal (+ of 402) electrically connected to the first photovoltaic power source, a second input terminal (- of 402), and output terminals (top/bottom of 408) galvanically isolated from the first/second input terminals of the first converter circuit (via transformer of fig 6), 
wherein the second converter circuit comprises a first input terminal (+ of 404) electrically connected to the second photovoltaic power source, a second input terminal (- of 404), and output terminals (top/bottom of 410) galvanically isolated from the first/second input terminals of the first converter circuit (via transformer of fig 6), and
Yuan discloses galvanically isolated converters, each connected to a respective PV panel.  Yuan states “In one preferred embodiment, the PV panels 402, 404, 406 are grounded 420, 422, 424.  In another preferred embodiment, the negative terminals of the PV panels 402, 404, 406 are grounded.” (par 44, last two sentences).  The last sentence quoted here indicates that the negative electrical terminal of the PV panel is 
There are two possible interpretations to consider.  In both, it is noted that the PV negative output terminal is the same as the converter second input terminal 
1 – Both of Yuan’s embodiments can obviously be combined together.  There is no prohibition against using them together.  This would provide a grounded connection between the PV panel casing and the converter second input terminal.  The motivation for doing so would have been the obviousness to integrate.  MPEP §2144.04(V)(B).
2 – Alternatively, Yuan may be interpreted as only using the second option, in which the PV negative terminal is grounded.  In which case, Korman’s teaching is applied.  Korman discloses that, at the time of the applicant’s earliest priority date, electrical code required the connection of a PV casing to ground (par 4).  In this interpretation, there is no modification.  One Yuan embodiment is selected and the legal requirement disclosed by Korman is followed. 
The skilled artisan, by grounding the Yuan’s PV casing and its associated converter’s second input, would have arrived at “a second input terminal directly shorted to the first casing” and “a second input terminal directly shorted to the second casing”, as claimed.  As there are no intervening components between the Yuan PV casing and second input terminal, these points are “directly shorted” through their ground connection.  The converter second input terminal is coupled to ground (with nothing in between but a length of conductor) and the PV casing is coupled to ground (with nothing in between).  Thus, the three components (PV casing, ground, converter 
This is identical to what is shown in the applicant’s figure 3a.  The figure does not show the second input terminal with a conductive line going straight to the PV casing.  Rather, both the second input terminal and the PV casing separately connect to a ground icon.  
Yuan discloses series strings in figures 2 and 3.  In figure 2, the PV panels are directed connected in series.  Yuan notes that this creates a dangerously high voltage at the top of the string and that the PV panels must be selected to be exactly the same.  As is known, the series string will output the current of the lowest current generator.  Differences in PV panels will result in different current outputs and, therefore, degraded efficiency.  
In figure 3, Yuan adds individual MPPT to each PV panel.  This helps in ensuring that each panel is producing its maximum power.  But the problem with unequally performing PV panels remain.  MPPTs at a lower current will drag down the others (par 40).  Also, the string will produce a dangerously large voltage.
In figure 4, Yuan proposes adding galvanically isolated converters.  This allows different types of PV panels to be used in the same system.  This is done to keep the voltages at the PV panels low, thereby increasing safety (end of par 45).  Boosted voltages are only present at 416/418 and this bus can be located far from residents (as in figure 5).  
Yuan does not expressly disclose using the galvanically isolated converters in a series string.  Williams a PV system including a plurality of converters connected to 
Yuan and Williams are analogous because they are from the same field of endeavor, namely PV systems with multiple panel-converter modules.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Yuan’s figure 4 embodiment to have its converter output terminals in series, as taught by Williams.  The motivation for doing so would have been to sum the voltages.
Yuan teaches that the gain of the converter is defined by the turns ratio of the transformer and that this value can be increased or decreased (par 50).  While Yuan’s figure 4 uses parallel converters, it would be necessary to have a high gain in order to produce the necessary output voltage (250-820V; see par 51).  In the combination, Yuan’s converters are in series, thereby summing their voltages.  Thus, its converters’ gains can be adjusted accordingly to produce the 250-820V at the end of the string.
While Yuan discloses certain problems with series strings (they are limited by the lower current produced by one of its members, their summed voltages can be large), these are not absolute prohibitions.  It would not dissuade the skilled artisan from ever trying such a configuration.  Regarding the lowest current, series strings exists despite this effect.  Regarding the high voltage, the Yuan parallel configuration uses a converter to raise the relatively low PV voltage (in the tens of volts) to over 200v.  These high voltages exist in the both systems.  The series string would produce increasing voltages with each converter (up to the 250-820V desired range).  Further, this DC bus can be 
With respect to claim 9, both Yuan and Williams disclose a load (inverter) connected across the series string.   
With respect to claim 10, both references disclose the load comprises: a DC to AC inverter (see Yuan items 320, 414 and 514; see Williams fig 4A, item 380), a three-level DC to AC inverter, a grid tied DC to AC inverter, a DC battery, a DC motor or a DC to DC converter input.3 Preliminary Amendment Attorney Docket No. 007841.00474\US  
With respect to claim 11, the combination, in view of the inherent requirements disclosed by Korman, discloses an electrical connection between the converters’ second input terminal and PV casings (via ground).  Taking separate components and making a permanent electrical connection between them is interpreted as a “bonded” connection.  
The specification does not define “bonded”, except to detail the possible locations of bonding (par 45).  The specification does not give this term any special definition that distinguishes over any generic electrical connection (any manner by which to formerly disconnected electrical conductors are made to physically touch, and stay together, so that current can pass through the connection).
With respect to claim 12, Yuan teaches the second input terminal of each converter is grounded (see fig 4; which is modified by Williams to have a series string configuration).  There are only two options for how the converter inputs are grounded: they either have individual/separate grounds; or they are coupled to a common ground.  At the time of the earliest priority date of the application, it would have been obvious to 
With respect to claim 13, whether the grounds in Yuan and Korman refer to electrical ground or an earth ground are equally plausible options.  Selecting one over the other is an “obvious to try” consideration.  Id. 
With respect to claim 14, the combination teaches the series string generates an output voltage with respect to a voltage of the common ground connection (obvious; see analysis below).  Yuan, as modified by Williams, discloses the converter outputs are connected in a series string (Williams fig 2).  The voltage along the string has a numerical value that is “with respect to” the zero of the common ground connection on the converter input/PV side.
As noted above, the galvanic isolation of the converter separates/isolates the ground connections on the two sides of the converter.  They are separate and coupling them together would destroy the galvanic isolation of the converter (as the applicant has noted before in arguments against the Cooley disclosure).  
The claim, however, uses “with respect to” to define the relationship between the series string voltage (converter output) and the common ground connection (converter input).  As these two circuits are electrically/galvanically isolated, the term “with respect to” cannot mean “referenced to”.  The term, therefore, is interpreted as being a statement of the existence of some kind of numerical relationship between the two 
With respect to claim 17, Yuan discloses each of the first and second photovoltaic power sources is a photovoltaic panel (par 44, first sentence).
With respect to claims 18-19 and 27, Yuan and Williams (with support from Korman) combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 8, 12 and 11, respectively. 
Claims 15-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Williams and Lisi (US 2010/0288327).
With respect to claims 15 and 20, Yuan discloses a third PV source (406) and a third galvanically isolating converter (412).  As discussed above in the art rejection of claim 8, Yuan and/or Korman support the interpretation that this third PV source would have its PV panel casing connected to the second input terminal (via ground). 
The combination does not expressly disclose the third converter output terminal is grounded.  Lisi discloses a power harvesting system (fig 2) that comprises a plurality of PV sources (205-1n) and respective converters (225), whose outputs are coupled in a series string.  Lisi further discloses that this string is grounded (see fig 2).  The lowest converter in the string (closest to ground) is interpreted as the third converter circuit. 
Yuan discloses three converters.  Williams teaches places them in series.  Lisi teaches grounding the output of the lowest/bottom converter in the string.  This bottom converter is the “third”.
The combination and Lis are analogous because they are from the same field of endeavor, namely series strings in a PV system.  At the time of the earliest priority date 
With respect to claim 16, Yuan discloses the first converter circuit is configured to output a positive voltage between the output terminal of the first converter circuit with respect to the ground connection (see below) and wherein the second converter is configured to output a negative voltage between the output terminal of the second converter circuit with respect to the common ground connection (see below). 
The claim is directed to the polarity of voltage that the converters are “configured to” output.  The two converters are exactly the same.  There is no difference between their internal structures and the Applicant has not argued that there is.  They are both “configured to” output a voltage between their output terminals.  What makes this voltage positive or negative is the converter’s location in the string compared to ground.  But, the claim is directed to the structure of the converters individually, not to how they are coupled to the series string to create these positive/negative voltage potentials.  
The Applicant has been put on notice that it is the configuration of the string itself that makes the second converter produce a negative voltage. The third converter is placed in the middle of the three, and the second converter is placed below it, thereby having its voltage (between the output terminals) measured as a negative voltage.  The Applicant has not amended the claim to correct for this issue.  Thus, this interpretation of “configured to” is maintained. 

Claims 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Williams and Baba (JP 40127581).
Yuan discloses the PV power sources, but does not expressly disclose first and second insulating sheets.  Baba discloses that it is known to construct a PV array using insulating sheets (12).  Within the combination, the Baba sheets are configured to provide an insulation resistance for the first and second photovoltaic power sources such that the first and second photovoltaic power sources are insulated to an insulation level that provides protection to withstand a voltage corresponding to a maximum voltage capable of being output by the first and second photovoltaic power sources.  
The claim only broadly defines the insulation level as “provides protection”. The claim does not detail any specific material composition of the sheets, the voltages it must protect against, or any reference point for how to measure “protection”. 
The combination and Baba are analogous because they are from the same field of endeavor, namely PV arrays.  At the time of the invention by the applicant, it would have been obvious to one skilled in the art to construct the Yuan PV array using an insulating sheet, as taught by Baba.  The motivation for doing so would have been to build the array using a known and proven design/method.  MPEP §2143(C).
Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Williams and Mun (US 2012/0274264).
Yuan discloses the PV panels and converters, but does not expressly disclose junction boxes.  Mun discloses a PV power source (fig 1-3; par 28-49) comprising a first junction box (200) comprising a plurality of terminals (obvious for DC power input/output; see also par 46), wherein a converter circuits is housed within the first 
The Mun junction box would be duplicated for the two converters disclosed by Yuan.  The combination and Mun are analogous because they are from the same field of endeavor, namely PV power sources.  At the time of the invention by the applicant, it would have been obvious to one skilled in the art to configure the Yuan DC/DC converters to be in an attached junction box, as taught by Mun.  The motivation for doing so would have been to protect the converter circuitry from the elements (water, dust, etc.) and to build a more portable “module” where the converter moves with the PV power source that it is electrically tied to.
Claims 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Williams and Korman.
Yuan discloses the PV casing, but does not expressly disclose how they are constructed.  Korman discloses PV casings comprise a conducting material (metal; see par 4) and are connected to a ground connection (par 4).  The combination and Korman are analogous because they are from the same field of endeavor, namely PV modules.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Yuan casing to be built from a conducting material, as taught by Korman.  The motivation for doing so would have been to provide structure, support and rigidity.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADI AMRANY/           Primary Examiner, Art Unit 2836